Citation Nr: 1417141	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to May 1976.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from November 2007 and September 2008 rating decisions by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which-in pertinent part, denied service connection for left ear hearing loss.

The Veteran testified before the undersigned at a December 2011 Travel Board hearing at the RO.  He also testified before an RO decision review officer (DRO) in August 2009.  Transcripts of both hearings have been associated with his claims folder and have been reviewed.  The Veteran submitted additional evidence for which he waived initial review and consideration by the Agency of Original Jurisdiction (AOJ).  In light of the waiver, the Board may consider the evidence without the necessity of a waiver.  See 38 C.F.R. § 20.1304 (2013).

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

In Mach 2012, the Board issued a decision that denied the claim.  In September 2013, pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the December 2011 hearing.  The Veteran elected to have the prior decision on those issues vacated and a new decision issued in its place.  This decision satisfies that request.

A February 2013 Board decision addressed the Veteran's claims for increased rating for his service-connected disabilities.  That decision has not been vacated.


FINDING OF FACT

The Veteran does not have current left ear hearing loss disability for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

I.  Duties to Notify & Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a pre-adjudication letter dated in a March 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2008 letter complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the March 2008 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the service treatment records and identified relevant post-service VA treatment records.  As the Veteran reported that his hearing was last examined 2008, VA treatment records dated since July 2011 would have no bearing on his left ear hearing loss claim and are not relevant.  See December 2011 Travel Board hearing transcript.  The July 2008 VA examination along with an August 2008 addendum were fully adequate for the purposes of adjudication as it was conducted by qualified healthcare provider based upon review of the claims file, interviews with the Veteran, and clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303   (2007). 

The December 2011 Travel Board hearing reflects compliance with the Board's August 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2)  require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Id.  at 496-97. 

At the Travel Board hearing the undersigned identified the issues on appeal and asked about the Veteran's treatment providers in order to ascertain whether there was additional evidence he could submit.  The Veteran provided testimony as to all treatment received for his hearing loss and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Neither the Veteran nor his representative voiced any objection with how the hearing was conducted.  Hence, the duties imposed by Bryant were met.

The appeal is thus ready to be considered on the merits.

II.  Legal Criteria Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a) . 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. §§ 3.304, 3.306(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Analysis

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of the disability at some time since the claim was filed.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves). 

In this case, there is no evidence of current left ear hearing loss as defined by VA. 

At a July 2008 VA audiological examination the Veteran reported that he noticed increased difficulty understanding sermons, lectures, telephone conversations, and the television.  He stated that hearing loss had been present since 1974.  He had noise exposure in the military from artillery and gunfire for which he did not use hearing protection.  He denied occupational noise exposure while working in the security department at Fort Hood.  He reported that he had recreational noise exposure from hunting, power tools, and lawn equipment, but used hearing protection. 

Audiological testing; however, revealed puretone thresholds of 10, 10, 20, 25, 20, and 30 decibels (db) in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz  (Hz), respectively.  The speech recognition score was 100 percent.  The examiner found that puretone results indicated normal hearing with the exception of mild sensorineural hearing loss at 4000 Hz.  The examiner reported the Veteran's left ear had normal hearing for adjudication purposes.  As the claims file was unavailable for review, the examiner did not offer an opinion regarding a relationship between any hearing loss and service. 

In an August 2008 addendum to the examination report, the examiner noted that the claims file was reviewed.  The examiner found that service treatment records documented normal hearing in the left ear on the 1974 physical, and mild hearing loss (at 4000 Hz) on the 1976 physical.  The examiner opined that it was as likely as not that the current left ear hearing loss had begun during military service. 

A closer review of the Veteran's service treatment records revealed that on April 1974 entrance examination, left ear puretone thresholds were 10, 10, 15, not recorded, and 25 db in the left ear and at 500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  On May 1976 separation examination, puretone thresholds were 20, 20, 20, and 35 db in the left ear and at 500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  On the separation Report of Medical History, the Veteran responded "no" when asked if he had hearing loss. 

The Veteran's DD 214 reflects that his military occupational specialty was field artillery crewman, and service connection for right ear hearing loss has been granted on the basis that such disability was aggravated by military service. Additionally, service connection for tinnitus has also been granted on the basis of a May 2011 VHA opinion that found that it was likely that the mild tinnitus reported by the Veteran was associated with noise exposure during military service. 

The Veteran's reports of in-service noise exposure, his military occupational specialty, the VA examiner's finding that the Veteran's current hearing loss began during military service, as well as the grant of service connection for right ear hearing loss and tinnitus, establish the occurrence of an in-service injury.  The July 2008 VA pure tone audiometry did not; however, reveal a hearing loss disability by VA standards. 

Additionally, during his December 2011 Board hearing, the Veteran indicated that his hearing was last examined in 2008 and he stated that he did not think that his hearing had changed when asked if his hearing had changed since the 2008 VA exam. 

As there is no evidence of current left ear hearing loss disability as defined in the regulation, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


